Citation Nr: 0704876	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-02 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
spondylolisthesis of L5-S1, possible old end plate fracture 
at L-4 and degenerative joint and disc disease, lumbar spine, 
currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder, secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to July 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2003 and 
April 2005 of the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The veteran was originally granted service connection for his 
spinal disability in April 1999, effective from November 
1998, and was rated 10 percent disabling.  The veteran 
disagreed with this evaluation and in September 1999, his 
spinal disability was increased to 20 percent disabling, and 
in November 2001 the disability was increased to 40 percent 
disabling, effective November 1998.

The veteran appealed the 40 percent rating for his spinal 
condition and in April 2002, the Board determined that this 
rating was appropriate.  The veteran did not appeal the 
Board's decision.  The veteran applied for an increased 
rating in the present claim in August 2003 and his 40 percent 
rating was continued in October 2003.  He also filed a claim 
for entitlement to service connection for major depressive 
disorder secondary to his service-connected disabilities in 
November 2004, which was denied in April 2005.  These two 
claims have been merged on appeal.

The issue of entitlement to an increased disability rating 
for a spinal disability, currently evaluated as 40 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's currently diagnosed adjustment disorder with 
depressed mood is secondary to his service-connected 
disabilities.

CONCLUSION OF LAW

Service connection for adjustment disorder with depressed 
mood is warranted.  38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 3.303, 3.304, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2006); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran alleges that his current psychiatric disorder is 
secondary to his service connected disabilities.  He has not 
alleged that this diagnosis is directly related to service.  
The Board notes that there is no evidence of any complaints 
of or treatment for, depression in service.  Thus, the 
veteran's claim fails on a direct basis.  See Caluza, supra.

With regard to secondary service connection, the veteran has 
a current diagnosis of adjustment disorder with depressed 
mood.  He is also currently service-connected for: 
spondylolisthesis L5-S1, possible old end plate fracture at 
L-4 and degenerative joint disease of the lumbar spine, 
currently evaluated as 40 percent disabling; tinnitus, 
currently evaluated as 10 percent disabling; radiculopathy of 
the left lower extremity, currently evaluated as 10 percent 
disabling; radiculopathy of the right lower extremity to 
include hip pain, currently evaluated as 10 percent 
disabling; bilateral hearing loss, currently noncompensable; 
and left sided testicle varicocele, hydrocele, currently 
evaluated as noncompensable.  The first two elements of 
Wallin are accordingly satisfied.

The medical evidence of record consists of VA mental health 
outpatient treatment records.  From September 2004 through 
2005, the veteran has sought treatment for psychiatric 
disabilities.  He has been diagnosed with major depressive 
disorder and post-traumatic stress disorder.  The mental 
health clinic notes address the veteran's treatment but do 
not provide any medical nexus between his current 
psychological condition and his service-connected 
disabilities.  

As discussed below, the RO apparently continued to develop 
the veteran's claims after this case had been certified to 
the Board.  Though the Board notes that the RO has not issued 
a supplemental statement of the case addressing the veteran's 
claim for secondary service connection, as the claim is 
granted in this decision, this is not prejudicial to the 
veteran.

In support of his claim, the veteran submitted a letter dated 
in July 2005 from Dr. Melvin Canell, psychologist.  Dr. 
Canell stated that in his professional opinion, the veteran's 
current depressive features are secondary to his service-
connected disabilities.  Additionally, the VA mental 
disorders examination, dated in October 2006, found that the 
veteran's current adjustment disorder with depressed mood is 
as likely as not secondary to his service connected 
disabilities.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for adjustment 
disorder with depressed mood, secondary to the veteran's 
service-connected disabilities, is in order.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).
As the veteran has been granted the benefit he was seeking 
(service connection for a psychiatric disorder secondary to 
service-connected disabilities), it is determined that the 
Veterans Claims Assistance Act of 2000 (VCAA) has been 
complied with.  See 38 U.S.C.A. §§  5103, 5103A, 5106, 5107, 
5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§  3.102, 
3.159 (2006).


ORDER

Entitlement to service connection for adjustment disorder 
with depressed mood, secondary to service-connected 
disabilities, is granted.


REMAND

After a thorough review of the veteran's claims folders, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claim 
for an increased rating for his spinal disability, currently 
rated as 40 percent disabling.

The primary reason for remanding this claim is to correct a 
due process deficiency.  After certifying this case for 
appellate review, the RO continued to develop the claim.  
Additional relevant VA and private treatment records were 
received.  The Board requested the temporary file from the 
RO, but there is no documentation showing that a Supplemental 
Statement of the Case was issued in light of this evidence.  
Therefore, this issue must be remanded for the issuance of 
such.

The veteran, apparently acting on advice of counsel, has 
failed to report for multiple VA examinations.  Various 
explanations have been provided for the veteran's failure to 
report to VA examinations by his attorney.  In various 
correspondence, the attorney argued that the veteran 
"submitted medical evidence sufficient for rating purposes.  
The Department of Veterans Affairs has not held this medical 
evidence to be adequate, or inadequate for rating purposes."  
The attorney further contended that the "veteran is not 
refusing to attend the scheduled VA compensation examination: 
he is requesting, instead, that the VA Regional Office 
adjudicate the previously submitted medical evidence to 
determine its adequacy."

Although the veteran and his attorney contend that ample 
evidence exists to decide his increased rating claim, 
determining the adequacy of the evidence is not the 
responsibility of the veteran.  It is the responsibility of 
VA adjudicators, based upon their administrative experience 
and expertise in reviewing many claims of this nature, to 
determine at what point the record is sufficiently developed 
to support a reasonably informed decision.  See 38 C.F.R. §§ 
3.159, 3.326 (2006); see also Shoffner v. Principi, 16 Vet. 
App. 208, 213 (2002) [holding that VA has discretion to 
decide when additional development is necessary].

As provided in 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  To support this objective, 
the regulations further provide that "[i]ndividuals for whom 
an examination has been scheduled are required to report for 
the examination."  See 38 C.F.R. § 3.326(a) (2006) (emphasis 
added); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) 
[holding that the duty to assist "is not always a one-way 
street" and that, "[i]f a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence"].  Thus, the regulations clearly indicate 
it is the duty of VA to determine the adequacy of evidentiary 
development, and the duty of the veteran to cooperate with VA 
in these efforts.

In the instant case, the veteran did undergo VA examinations 
in August and September 2003, but has since failed to report 
for examinations scheduled in April 2004 and September 2006.  
Of record is a memorandum from the veteran's representative 
dated shortly before the September 2006 examination 
indicating that the veteran was not refusing to report for 
examination, but was requesting that it be rescheduled due to 
health reasons.  In light of the fact that the last 
examination of his back was conducted more than three years 
ago, he should be given another chance to report.

It appears VA outpatient treatment records were last printed 
in November 2005.  To ensure the record is current, the RO 
should obtain the more recent records.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's medical records 
from the VA in Grand Island for treatment 
concerning his back from November 2005 to 
the present.

2.  After obtaining the above VA medical 
records, to the extent available, 
schedule the veteran for an appropriate 
VA examination to evaluate the severity 
of his lumbar spine disorder.  

The examiner should conduct all testing 
necessary to obtain medical information 
concerning the current severity of the 
veteran's service-connected lumbar spine 
disorder.  The examination should include 
range of motion testing for the lumbar 
spine, and all ranges of motion should be 
reported in degrees.  Any functional 
limitations resulting from the service-
connected back disorder are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  

The neurological examination must detail 
any neurological findings appropriate to 
the site(s) of diseased disc(s) in the 
veteran's lumbar spine.  With any 
abnormal neurological findings, the 
examiner should indicate which nerve(s) 
are affected.

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the 
RO should readjudicate the claim, 
including consideration of the new 
evidence added to the record after this 
appeal was certified to the Board.  If 
the claim is denied, furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


